ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_07_FR.txt. 355




      DÉCLARATION DE M. LE JUGE AD HOC VERHOEVEN



   Jugement « déclaratoire » : légalité, limites — Jugement « déclara-
toire » : ordonnance en indication de mesures conservatoires, obligation de cessa-
tion, assurances et garanties de non-répétition — Illégalité du recours à la
force : conséquences.


   1. Ainsi que le manifestent les votes exprimés sur les diverses compo-
santes du dispositif de l’arrêt, je partage substantiellement les conclusions
de la Cour. Dans une affaire complexe, où les faits sont parfois difﬁciles
à établir avec certitude, on comprend néanmoins sans peine que certains
motifs puissent susciter quelque hésitation, ou du moins qu’on eût pu sur
certains points préférer une motivation sensiblement différente. Il n’y a
pas lieu de s’y attarder. Il sufﬁt que sur le dispositif et sur les motifs
essentiels qui le sous-tendent, il n’y ait aucun désaccord. Cela n’empêche
qu’il ne me paraisse pas inutile d’apporter quelques précisions sur l’une
ou l’autre questions qui, sans être très explicitement abordées dans l’arrêt,
n’en sont pas à ce point éloignées qu’il serait inopportun de les évoquer
dans la présente déclaration, même brièvement.
   2. La première concerne la nature dite « déclaratoire » d’une décision
qui a plus d’une fois été soulignée par le demandeur, lequel lui a conféré
ailleurs un caractère « de principe ». Ces qualiﬁcatifs ne sont pas en soi
très éclairants, tant les mots qui les véhiculent ont reçu des signiﬁcations
multiples. Substantiellement, la demande principale se comprend néan-
moins sans peine. Elle a pour objet la mise en cause de la responsabilité
du défendeur pour les utilisations illicites de la force qui lui sont impu-
tables, étant entendu que le constat de la violation du droit y est dissocié
de la réparation des dommages qui en résultent ; ce n’est qu’à un stade
ultérieur de la procédure que, l’illégalité constatée, la Cour est en effet
appelée à statuer sur les formes et l’étendue de cette réparation si les
Parties ne parviennent pas à se mettre d’accord sur ce point. Il n’est pas
sûr que le terme « déclaratoire » — qui n’est pas utilisé dans l’arrêt —
rende utilement compte de cette dissociation. Sur le fond, la légalité
de celle-ci ne prête cependant pas à doutes. Elle ressort par exemple
clairement de l’arrêt rendu par la Cour dans l’affaire des Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c.
Etats-Unis d’Amérique) (fond, arrêt, C.I.J. Recueil 1986, p. 149,
sous-paragraphe 15)), même si, pour des raisons qui ne sont pas autre-
ment précisées, elle n’a pas fait droit à la demande d’indemnité provi-
sionnelle qui lui avait alors été présentée (ibid., p. 143, par. 285). En
l’espèce, le défendeur est d’ailleurs mal placé pour en contester radicale-

191

356                ACTIVITÉS ARMÉES (DÉCL. VERHOEVEN)


ment le bien-fondé puisque ses demandes reconventionnelles sont
présentées dans les mêmes conditions.
   Dans une communauté internationale où les solutions négociées sont,
plus qu’ailleurs, préférables à celles qui sont imposées par un tiers, fût-il
indépendant et impartial, on conçoit que la Cour n’hésite guère à se
contenter de statuer, en un premier temps, sur la légalité « de principe »
des actes ou des comportements qui sont dénoncés devant elle. Cela ne
signiﬁe toutefois pas que les Parties peuvent ne faire de l’institution judi-
ciaire que l’usage qui leur plaît. Il est vrai qu’elles ne sont pas tenues d’y
avoir recours. Il demeure que si elles s’y soumettent, elles ne peuvent en
méconnaître les traits fondamentaux. L’espèce présente permet à cet égard
d’entrevoir les limites — ou du moins certaines d’entre elles — qui s’im-
posent aux Parties lorsqu’elles entendent ainsi dissocier le principe d’une
condamnation de ses implications concrètes. Que la Cour ne se prononce
pas sur ce point ne signiﬁe pas que son arrêt soit sans intérêt à cet égard.

a) La première limite tient à l’existence de faits — juridiquement quali-
   ﬁés — sans lesquels une demande est dépourvue de cause et en dehors
   desquels une décision de justice ne peut prétendre avoir autorité de
   chose jugée. Dans l’affaire de la Compétence en matière de pêcheries
   (République fédérale d’Allemagne c. Islande), la Cour s’est refusée à
   adopter « une déclaration de principe selon laquelle l’Islande est tenue
   d’indemniser la République fédérale [d’Allemagne] pour toutes les
   entraves illicites qu’elle a apportées à l’activité des navires de pêche
   allemands » (C.I.J. Recueil 1974, p. 204, par. 74) qui auraient été har-
   celés par des garde-côtes islandais cherchant à les empêcher de se
   livrer à leurs activités de pêche dans une zone de mer déclarée exclu-
   sive. La justiﬁcation de ce refus n’est pas parfaitement claire. Dans
   une affaire mettant au premier chef en cause une délimitation contro-
   versée, le motif principal paraît bien être toutefois que les faits dom-
   mageables, en dehors desquels une décision de réparation, fût-elle de
   principe, perd tout sens, lui étaient demeurés totalement inconnus. Il
   lui a sufﬁ dès lors de constater l’inopposabilité au demandeur de
   l’extension contestée d’une zone dont les autorités islandaises préten-
   daient exclure les navires étrangers, en renvoyant, implicitement,
   à une demande nouvelle — et non à une phase ultérieure de la pro-
   cédure engagée par la demande originelle — la réparation des
   dommages prétendument subis.
      Dans l’espèce présente, la réalité des dommages ne prête aucune-
   ment à doutes. Sa particularité est toutefois que la Cour les a traités
   en quelque sorte par catégorie, sans se prononcer sur chacun des
   « incidents » dommageables. On ne voit pas bien quelle autre voie elle
   eût pu suivre, compte tenu de la multiplicité des dommages et des cir-
   constances dans lesquelles ils ont été causés. L’autorité de chose jugée
   qui s’attache à sa décision n’en est pas affectée en principe. Elle n’en
   est pas moins plus réduite que celle d’un jugement provisionnel clas-
   sique qui reporte à un stade ultérieur la détermination déﬁnitive de la

192

357                ACTIVITÉS ARMÉES (DÉCL. VERHOEVEN)


   réparation due. Ce n’est pas seulement de la forme et du montant de
   celle-ci qu’il lui appartiendra en effet de décider si les Parties ne
   s’entendent pas à ce propos ; c’est aussi le lien de causalité qui rat-
   tache le dommage à un acte du défendeur engageant sa responsabi-
   lité qu’il lui revient d’établir, dans le cadre des « incidents » relevant
   de la catégorie sur laquelle elle s’est prononcée.
b) Il me paraît également qu’il n’y a pas lieu de donner suite à une
   demande de report de la décision sur la réparation en l’absence de
   raisons qui l’expliquent de façon convaincante. Il serait peu conforme
   à la dignité et à l’intérêt bien compris de la juridiction qu’elle intro-
   duise dans la procédure des « dissociations » qui ne sont pas objecti-
   vement justiﬁées. La demande principale du Congo et la première
   demande reconventionnelle de l’Ouganda ne suscitent à cet égard
   aucune difﬁculté. Il se comprend sans peine que, du fait même du
   long conﬂit qui a opposé les deux Parties et des conséquences qui en
   sont résultées, le demandeur mette en cause la responsabilité du
   défendeur qu’il accuse d’avoir gravement violé l’interdiction du
   recours à la force, sans attendre de disposer de tous les éléments
   nécessaires pour qu’il soit statué sur la réparation. La deuxième
   demande reconventionnelle de l’Ouganda n’en est pas moins singuliè-
   rement plus douteuse de ce point de vue. Compte tenu du caractère
   précis et limité des violations du droit qui y sont visées, on n’aperçoit
   pas vraiment ce qui aurait empêché le défendeur de fournir à la Cour,
   sans autre délai, les informations indispensables pour prendre une
   décision sur la réparation. Il est vrai cependant qu’il n’y a pas en
   l’espèce de réels inconvénients à ce qu’une telle décision soit différée,
   et que l’on eût pu juger peu convenable la discrimination ainsi faite
   en apparence entre les Parties. C’est la raison pour laquelle je n’ai pas
   cru devoir sur ce point me dissocier des autres membres de la Cour.
      Cela dit, la procédure orale me paraît avoir conﬁrmé que cette
   deuxième demande reconventionnelle ne présentait que des liens très
   ténus avec l’objet et le but de la demande principale. C’est la raison
   pour laquelle j’ai considéré qu’elle ne satisfaisait pas au critère de
   connexité visé à l’article 80 du Règlement de la Cour, lorsque celle-ci
   a été appelée à statuer sur sa recevabilité. Dès l’instant où la Cour l’a
   déclarée recevable, il me paraît difﬁcile toutefois de contester que, tels
   qu’ils sont circonscrits par l’arrêt, les faits reprochés au demandeur
   ne sont pas conformes au droit international.

   3. C’est une autre question que savoir si la demande qui se limite à sol-
liciter du juge une décision sur la légalité d’un acte ou d’un comportement
peut être jugée recevable. A mon sens, la réponse est négative. Dans un
contentieux qui porte sur les droits respectifs du demandeur et du défen-
deur, l’effet utile du jugement serait singulièrement affaibli et l’ofﬁce du
juge dénaturé s’il lui était interdit de se prononcer sur les conséquences
juridiques de la violation du droit qu’il constate, en manière telle que
puisse être effectivement résolu le différend qui oppose les Parties.

193

358                ACTIVITÉS ARMÉES (DÉCL. VERHOEVEN)


   Il n’y a pas de difﬁculté sur ce point en l’espèce dans la mesure où le
demandeur sollicite pour l’essentiel la réparation des dommages qui
résultent à son estime des violations du droit dont il tient le défendeur
responsable. Il est vrai néanmoins qu’il ne formule aucune demande
quant aux conséquences qu’il tire de la violation de l’ordonnance impo-
sant aux Parties des mesures conservatoires. La Cour eût-elle dû se
contenter dès lors de déclarer irrecevable cette partie de la requête ? C’est
sans doute aller trop loin. Le respect des mesures conservatoires met en
effet en cause l’autorité de la Cour elle-même, leur raison d’être fonda-
mentale étant moins de protéger les droits des parties que de préserver
l’« utilité » de la décision que la Cour est appelée à rendre à leurs propos.
On conçoit partant qu’elle en dénonce, le cas échéant d’ofﬁce, les viola-
tions qui se dégagent des faits qui lui sont soumis, sans que cela ne mette
en cause la règle de principe ci-dessus évoquée.

   Pour la même raison, il ne me semble pas qu’une requête soit recevable
lorsqu’elle se contente de solliciter, outre le constat d’une illégalité, celui
de l’obligation d’y mettre ﬁn. Ce dernier constat ne présenterait quelque
autonomie par rapport au premier que s’il existait un droit de persister
dans une violation, ce qui paraît absurde. Il importe peu que l’Etat inté-
ressé s’engage ou non à mettre ﬁn à celle-ci, car il ne peut d’évidence uni-
latéralement se soustraire à ses obligations. C’est assurément autre chose
que solliciter des garanties à cet effet, ce qui excède le champ du « décla-
ratoire » proprement dit. Mais ces garanties ne peuvent être accordées par
un juge que si elles ont été demandées, ce qui n’est pas le cas en l’espèce ;
et elles ne peuvent l’être que si elles sont compatibles avec les limitations
intrinsèques d’une fonction judiciaire qui est fondamentalement celle de
« dire » le droit, et dont ne participe dès lors pas le pouvoir d’ordonner
pour l’avenir des mesures jugées utiles à la préservation de la sécurité ou
à la défense des intérêts de la partie dont la demande est accueillie.
   4. Dans le point 3 de son dispositif, la Cour évoque l’obligation de
« respecter et [de] faire respecter les droits de l’homme et le droit interna-
tional humanitaire » dans le district de l’Ituri qui est occupé par le défen-
deur. Cette obligation ne prête pas à contestation, même si certaines
incertitudes subsistent concernant la portée exacte des termes « faire res-
pecter ». Son champ d’application déborde néanmoins très largement les
besoins de l’« occupation » au sens technique du terme. Cela va de soi
pour l’obligation de « respecter » le droit international humanitaire et les
droits de l’homme. Mais il en va de même pour celle de les « faire respec-
ter », ainsi que cela ressort clairement par exemple des quatre conventions
de Genève (1949) et du premier protocole additionnel (1977) qui les com-
plète. On ne saurait partant lire ce point 3 du dispositif comme déchar-
geant le défendeur de toute obligation de vigilance dans les régions où ses
troupes sont présentes lorsqu’elles ne les « occupent » pas au sens du jus in
bello. Il en va ainsi même si le recours à la force est conforme au jus ad
bellum, parce que les exigences élémentaires de protection des personnes
qui inspirent le droit international humanitaire et les droits de l’homme

194

359                 ACTIVITÉS ARMÉES (DÉCL. VERHOEVEN)


sont étrangères à la légalité ou à l’illégalité de l’emploi des armes. Mais il
en va particulièrement ainsi lorsqu’un Etat recourt à la force en violation
du jus ad bellum, parce qu’il doit assumer la responsabilité des consé-
quences résultant des désordres et du chaos que, comme en l’espèce, son
intervention militaire a suscités.
   5. Dans le point 5 de son dispositif, la Cour « dit » pour droit que
l’Ouganda a envers le Congo l’obligation de réparer le préjudice causé, ce
qui vise les dommages résultant des violations du droit constatées dans
les points 1, 3 et 4 de ce dispositif. Il n’y a là en soi rien que de très banal.
Et il paraît élémentaire que le recours unilatéral à la force, lorsqu’il est
illégal, engage la responsabilité de son auteur. A l’époque où ce recours
demeurait fondamentalement libre, on conçoit que les réparations de
guerre échappaient intrinsèquement à la logique de la responsabilité.
Depuis qu’il est clairement prohibé par la Charte des Nations Unies, on
voit mal en revanche comment l’Etat qui fait de la force armée un usage
qui n’entre pas dans le cadre de la légitime défense pourrait se soustraire
à son obligation de réparer le préjudice qu’il a causé. Il faut souligner que
ce préjudice couvre tous les dommages qui découlent de la violation de
l’interdiction du recours à la force, peu important qu’ils résultent d’actes
ou de pratiques qui sont en soi conformes aux règles du droit de la
guerre. Il est possible que la méconnaissance de ces règles aggrave la res-
ponsabilité qui découle de la violation du jus ad bellum ; il n’empêche
qu’à soi seul le respect du jus in bello ne saurait jamais décharger son
auteur de l’obligation de réparer toutes les conséquences de la violation
de celui-là. Dès lors que l’occupation est illégale parce qu’elle procède
d’un emploi de la force qui n’entre pas dans le cadre de la légitime
défense, elle oblige par exemple l’Etat à en réparer toutes les consé-
quences dommageables, quand bien même il a agi conformément à la
quatrième convention de Genève (1949) et au règlement annexé à la
quatrième convention de La Haye (1907). Contrairement à ce qui a été
suggéré par le défendeur, il n’y a pas de droits ou de prérogatives, recon-
nus à l’occupant par le règlement précité, dont il puisse se prévaloir pour
se soustraire à sa responsabilité lorsque l’occupation a été établie en vio-
lation du jus ad bellum. C’est une des conséquences élémentaires de la
prohibition contemporaine du recours à la force. Il ne s’ensuit aucune-
ment que l’Etat qui recourt légalement à la force puisse prétendre ne pas
respecter le jus in bello ; le fait est seulement que l’Etat qui y a recours
illégalement ne peut exciper du respect de celui-ci pour ne pas réparer le
préjudice qui résulte de ses actions militaires.
   Tout élémentaire qu’elle soit, cette application du droit de la respon-
sabilité ne va pas sans susciter le cas échéant des difﬁcultés. Certaines
sont d’ordre technique. Dans le contexte d’un conﬂit armé, l’existence
d’un lien de causalité entre le dommage et la violation du droit sera par
exemple souvent malaisée à établir, du moins sur la base des critères tra-
ditionnellement utilisés à cet effet. D’autres sont plus fondamentales. Il
peut par exemple y avoir quelque injustice à imposer à tout un peuple,
particulièrement lorsqu’il est (très) pauvre, le paiement de la dette, qui

195

360                ACTIVITÉS ARMÉES (DÉCL. VERHOEVEN)


peut être (très) lourde, résultant des comportements divagants de gouver-
nants sur lesquels il n’avait pas, ou peu, de prise. La préoccupation est
ancienne, et elle est justiﬁée. Elle demandera sans doute que le droit inter-
national règle un jour les conditions et les limites du paiement des dettes
d’un Etat. A soi seule, elle ne permet pas de mettre en cause le principe
qui commande à l’Etat dont le recours à la force était illégal de réparer
toutes les conséquences de sa « faute ».

                                               (Signé) Joe VERHOEVEN.




196

